    Case: 4:21-cv-00948 Doc. #: 5 Filed: 07/30/21 Page: 1 of 2 PageID #: 478




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

THE STATE OF MISSOURI, ex rel.                )
ERIC S. SCHMITT,                              )
                                              )
                          Plaintiff,          )
                                              )     Case No. 4:21-cv-948
      v.                                      )
                                              )
SAM PAGE, et al.,                             )
                                              )
                          Defendants.         )

                          ENTRY OF APPEARANCE

      COMES NOW Jeff P. Johnson, and hereby enters his appearance on

behalf of Plaintiff.


                                              Respectfully submitted,

                                              ERIC S. SCHMITT
                                              Missouri Attorney General


                                        By:    /s/ Jeff P. Johnson
                                              Jeff P. Johnson, DC1029291
                                              815 Olive Street, Suite 200
                                              St. Louis, MO 63101
                                              Telephone: (314) 340-7366
                                              Facsimile: (573) 751-0774
                                              Jeff.Johnson@ago.mo.gov

                                              Counsel for Plaintiff
    Case: 4:21-cv-00948 Doc. #: 5 Filed: 07/30/21 Page: 2 of 2 PageID #: 479




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 30, 2021, the foregoing was filed with the

Court using the CM/ECF system, which will send notice to all counsel of record.


                                            /s/ Jeff P. Johnson
                                           Counsel for Plaintiff




                                       2
